DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk (US 10698483) in the view of Leibovici (US 20200271936).
Regarding claim 1: Ouderkirk teaches a head-mounted eye tracking system (Figs. 1-3 and column 3 lines 1-65 teach HMD including an eye tracking system), comprising: an optical combiner; an eye tracker at least partially configured on the optical combiner and adaptable for sensing eyeballs of a wearer, and the eye tracker comprising: a plurality of light-emitting devices adaptable for emitting a tracking beam; and a plurality of sensing devices adaptable for receiving the tracking beam reflected by the eyeballs of the wearer; and a signal processor signally connected to the eye tracker (Figs. 1-3, 8 and column 4 line 55 to column 7 line 63 teach HMD including an eye tracking system comprising an optical combiner 204, eye tracker at least partially configured on the optical combiner 204 including light sources 210 for emitting a tracking beam and optical sensors 216, 218 for receiving the tracking beam reflected by the eyeballs; and a signal processor 808 as taught in column 13 line 55-66).
Ouderkirk doesn’t explicitly teach comprising an optical coupler.
However, Leibovici teaches comprising an optical coupler (Figs. 2-5 and paragraph [0038-0043] teach the optical combiner 360 including grating structures or optical couplers). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Ouderkirk’s invention by including above teachings of Leibovici, because it is very well known in the art for HMD’s optical combiner to include some sort of grating couplers in order to reflect light beams appropriately to produce a good quality image. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Ouderkirk teaches further comprising: a display adapted to emit a display beam, wherein the display beam is irradiated to the eyeballs of the wearer through the optical combiner (Figs. 2 & 8, column 5 lines 2-30, column 13 lines 8-54).

Regarding claim 3: Ouderkirk teaches wherein the plurality of sensing devices are arranged on the optical combiner, and the plurality of light-emitting devices are arranged on the display (Figs. 2 & 8, column 4 line 55 to column 7 line 63 teach, column 13 lines 8-54 wherein the plurality of optical sensors are arranged on the optical combiner 204, and the display also including the plurality of sources 802 or 210).

Regarding claim 4: Ouderkirk teaches wherein the plurality of light-emitting devices or the plurality of sensing devices are arranged on the optical combiner (Figs. 1-3, 8 and column 4 line 55 to column 7 line 63 teach multiple light sources 210 can be arranged on the optical combiner 204).

Regarding claims 6 & 7: Combination of Ouderkirk and Leibovici teach wherein the plurality of light-emitting devices or the plurality of sensing devices at least partially overlap the optical coupler; and wherein the plurality of light-emitting devices or the plurality of sensing devices surround the optical coupler (see claim 1 rejection where it is taught the optical combiner including optical couplers and the plurality of light emitting sources or the plurality of sensing devices can be located at plurality of positions including overlapping optical combiner/coupler and/or surrounding the optical combiner or coupler 204 as shown in Fig. 2, Ouderkirk in Figs. 1-3, 8 and column 4 line 55 to column 7 line 63 and Leibovici in Figs. 2-5 and paragraph [0038-0043]). See claim 1 rejection for combination reasoning of Ouderkirk and Leibovici, same rationale applies here.

Regarding claim 12: Ouderkirk does not explicitly disclose wherein the plurality of sensing devices are arranged in a cross shape.
However, Ouderkirk in column 5 lines 30-65 teach the plurality of sensing devices 216, 218 can be arranged on a variety of locations and/or position arrangements.
Also, as best understood by Examiner, the above claimed feature appears to be merely a rearrangement of parts with no modification in the operation of the device.  Since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement, the claimed combination is unpatentable as obvious under 35 U.S.C. 103(a).  Applicant claims a combination that only unites or rearranges old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).
Furthermore, it would have been an obvious to provide the plurality of sensing devices are arranged in a cross shape, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement.

Regarding claim 13: Ouderkirk teaches wherein the plurality of light-emitting devices or the plurality of sensing devices are disposed on a frame (Figs. 2 and column 4 line 55 to column 7 line 63 show the plurality of light emitting devices 210 or the plurality of sensing device 216, 218 are disposed on a frame 202).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk (US 10698483), in the view of Leibovici (US 20200271936), and further in the view of Salters (US 20210154344).
Regarding claim 5: Ouderkirk in Fig. 2 teaches the plurality of adjacent sensing devices 216, 218 are located in very close proximity to each other. Ouderkirk does not explicitly disclose wherein a distance between two of the plurality of adjacent sensing devices is between 1 mm and 30 mm.
However, Salters teaches wherein a distance between two of the plurality of adjacent sensing devices is between 1 mm and 30 mm (paragraph [0073]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Ouderkirk’s invention by including above teachings of Salters, because closely placing adjacent sensing devices can lead to more accurate optical sensing. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk (US 10698483), in the view of Leibovici (US 20200271936), and further in the view of Wang (CN 111781722).
Regarding claim 8: Ouderkirk does not explicitly disclose wherein the plurality of light-emitting devices or the plurality of sensing devices are arranged in an array.
However, Wang teaches wherein the plurality of light-emitting devices or the plurality of sensing devices are arranged in an array (Figs. 1 & 4 and related description show wherein the plurality of light-emitting devices 12 or the plurality of sensing devices 13 are arranged in an array). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Ouderkirk’s invention by including above teachings of Wang, because such arrangement of light sources and/or sensing devices can lead to more accurate eye tracking and is very well-known and widely used in the art, as taught by Wang. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 9: Combination of Ouderkirk and Wang teach wherein in a first arrangement direction, part of the plurality of light-emitting devices and part of the plurality of sensing devices are arranged alternately with each other (Ouderkirk in Fig. 2 and column 5 lines 30-65 show in vertical direction or first direction part of the plurality of light-emitting devices 210 and part of the sensing devices 216, 218 are arranged alternately with each other. Also, Wang in Figs. 1 & 4 and related description show wherein the plurality of light-emitting devices 12 or the plurality of sensing devices 13 are arranged alternately with each other). See claim 8 rejection for combination reasoning of Ouderkirk and Wang, same rationale applies here.
Furthermore, the Examiner would like to point out that Ouderkirk in column 5 lines 30-65 teach the plurality of light sources and/or sensing devices can be arranged on a variety of locations.
Also, as best understood by Examiner, the above claimed feature appears to be merely a rearrangement of parts with no modification in the operation of the device.  Since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement, the claimed combination is unpatentable as obvious under 35 U.S.C. 103(a).  Applicant claims a combination that only unites or rearranges old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).

Regarding claim 10: Combination of Ouderkirk and Wang teach wherein in a second arrangement direction perpendicular to the first arrangement direction, part of the plurality of light-emitting devices and part of the plurality of sensing devices are arranged alternately with each other (Ouderkirk in Fig. 2 and column 5 lines 30-65 teach in a second direction (horizontal) perpendicular to the first vertical direction, part of the plurality of light emitting devices 210 and part of the sensing devices 216, 218 are arranged alternately with each other). Furthermore, the Examiner would like to point out that Ouderkirk in column 5 lines 30-65 teach the plurality of light sources and/or sensing devices can be arranged on a variety of locations.
Also, as best understood by Examiner, the above claimed feature appears to be merely a rearrangement of parts with no modification in the operation of the device.  Since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement, the claimed combination is unpatentable as obvious under 35 U.S.C. 103(a).  Applicant claims a combination that only unites or rearranges old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).

Regarding claim 11: Combination of Ouderkirk and Wang teach wherein at least one of the plurality of light-emitting devices and at least one of the plurality of sensing devices are integrated into a sensing unit (Wang in Fig. 4 and related description show that wherein at least one of the plurality of light-emitting devices 12 and at least one of the plurality of sensing devices 13 are integrated into a sensing unit). See claim 8 rejection for combination reasoning of Ouderkirk and Wang, same rationale applies here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622